      Case 1:14-cv-00447-LG-RHW Document 429 Filed 04/01/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

THOMAS JONES, et al           *                                                    PLAINTIFFS
                              *
VS.                           *                       CIVIL ACTION NO. 1:14cv447 LG-RHW
                              *                       c/w   1:15-cv1-LG-RHW
                              *                             1:15-cv44-LG-RHW
                              *
SINGING RIVER HEALTH SERVICES *
FOUNDATION, et al             *                                                 DEFENDANTS


                                              ORDER

       Pursuant to the Stipulation and Agreement of Compromise And Pro Tanto Settlement and

the Joint Motion Requesting Authorization to Transfer Attorney Fees and Expenses, the Court

does find as follows:

       1.      On January 26, 2018, the District Court entered a Supplemental Memorandum

Opinion and Order Approving Class Settlement.

       2.      On August 6, 2018, a unanimous appellate panel of the Fifth Circuit Court of

Appeals affirmed the District Court’s judgment.

       3.      On September 18, 2018, the Fifth Circuit denied a Petition for Panel Rehearing,

noting that “[n]o member of the panel nor judge in regular active service of the court [had]

requested that the court be polled on Rehearing En Banc.”

       4.      On March 18, 2019, the United States Supreme Court denied a Petition for Writ

of Certiorari, allowing the Fifth Circuit’s affirmance to stand.

       5.      On June 10, 2016 the District Court granted in part Plaintiffs’ Motion for

Attorneys’ Fees, Costs, and Incentive Fees. On February 14, 2018, the District Court granted

Plaintiffs’ Supplemental Motion for Attorneys’ Fees, Costs, and Incentive Fees. Neither of those
      Case 1:14-cv-00447-LG-RHW Document 429 Filed 04/01/19 Page 2 of 2



orders were appealed and all appeals deadlines have expired. Pursuant to the Settlement

Agreement, Defendants have escrowed the approved attorneys’ fees in the amount of $6,450,000

and expenses in the amount of $125,000 during the pendency of the appeals related to approval

of the Settlement.

       6.       The parties now request authorization to electronically transfer the previously

approved attorney fees and expenses in the total amount of $6,575,000 as soon as possible to the

Trust Account of Lead Class Counsel Jim Reeves of Reeves & Mestayer, PLLC.

       THEREFORE, this Court does Order and Authorize that the approved attorney fees and

expenses in the total amount of $6,575,000 be electronically transferred to the Trust Account of

Lead Counsel, Jim Reeves of Reeves & Mestayer, PLLC, where said fees and expenses shall

remain until the Court either receives written acknowledgment by Class Counsel that all

participating Plaintiffs’ counsel sharing in said fees are in agreement to disburse, or further Order

of this Court

       SO ORDERED AND ADJUDGED this the 1st day of April, 2019.


                                                      s/   Louis Guirola, Jr.
                                                      LOUIS GUIROLA, JR.
                                                      UNITED STATES DISTRICT JUDGE
